 



EXHIBIT 10.2
 
THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO SUCH SECURITIES UNDER THE ACT OR UNLESS SUCH TRANSACTION IS IN
COMPLIANCE WITH APPLICABLE FEDERAL AND STATE SECURITIES LAWS.
NORTHWEST BIOTHERAPEUTICS, INC.
WARRANT

      No. BW-2007-10   April 27, 2007

This Certifies That, for value received, Toucan Partners, LLC, with its
principal office at 7600 Wisconsin Avenue, Suite 700, Bethesda, MD 20814, and/or
its assigns (collectively, the “Holder”), is entitled to subscribe for and
purchase from Northwest Biotherapeutics, Inc., a Delaware corporation, with its
principal office at 17801 120th Avenue NE, Suite 101, Bothell, Washington 98011
(the “Company”), such number of Exercise Shares as provided herein at the
Exercise Price (each subject to adjustment as provided herein). This Warrant is
being issued pursuant to the terms of the Amended and Restated Recapitalization
Agreement, dated July 30, 2004, as amended on October 22, 2004, November 10,
2004, December 27, 2004, January 26, 2005, April 12, 2005, May 13, 2005,
June 16, 2005, July 26, 2005, September 7, 2005 and November 14, 2005, by and
among the Company and Toucan Capital Fund II, L.P. (the “Recapitalization
Agreement”).
1. Definitions. Capitalized terms used but not defined herein shall have the
meanings set forth in the Recapitalization Agreement or Related Recapitalization
Document, as applicable. As used herein, the following terms shall have the
following respective meanings:
(a) "Capital Stock” shall mean the securities for which this Warrant is
exercisable as provided in Section 2.2 hereof.
(b) "Exercise Period” shall mean the period commencing on the date of issuance
of this Warrant and ending seven (7) years after the date of issuance of this
Warrant.
(c) "Exercise Price” of this Warrant shall be equal to the conversion price that
would apply under Section 12.2 of the Note if Holder elected to convert any
principal and/or accrued interest under the Note into Capital Stock of the
Company, regardless of whether Holder does elect to make any such conversion.
(d) “Exercise Share” shall mean each of the shares of Capital Stock for which
this Warrant is exercisable. The warrant coverage shall be equal to one hundred
percent (100%) of the principal and accrued interest on the Note. This Warrant
shall be issued by the Company upon execution of the Note. The number of warrant
shares shall be equal to the number of shares of Capital Stock that would be
issuable to Holder, as determined in accordance with Section 12.2 of the Note,
if Holder elected to convert the full principal and interest of the Note. For
the avoidance of doubt, the 100% warrant coverage will be effective regardless
of whether or not Holder elects to convert any or all of the principal and/or
interest of the Note. This Warrant will be fully vested and exercisable upon
issuance, and will have an exercise period of seven (7) years from the date of
issuance. The number shares of Capital Stock is based on the principal and
accrued interest on that certain 10% Convertible Promissory Note (the “Note”) of
even date herewith evidencing a loan from Holder in principal amount of
$100,000.00 that was originally advanced to the Company on April 27, 2007.

 

1.



--------------------------------------------------------------------------------



 



2. Exercise of Warrant. The rights represented by this Warrant may be exercised
in whole or in part at any time or times during the Exercise Period, by delivery
of the following to the Company at its address set forth above (or at such other
address as it may designate by notice in writing to the Holder):
(a) An executed Notice of Exercise in the form attached hereto;
(b) Payment of the Exercise Price either (i) in cash or by check, or (ii) by
cancellation of indebtedness; and
(c) This Warrant.
Upon the exercise of the rights represented by this Warrant, a certificate or
certificates for the Exercise Shares so purchased, registered in the name of the
Holder or persons affiliated with the Holder, if the Holder so designates, shall
be issued and delivered to the Holder within a reasonable time after the rights
represented by this Warrant shall have been so exercised. In the event that this
Warrant is being exercised for less than all of the then-current number of
Exercise Shares purchasable hereunder, the Company shall, concurrently with the
issuance by the Company of the number of Exercise Shares for which this Warrant
is then being exercised, issue a new Warrant exercisable for the remaining
number of Exercise Shares purchasable hereunder.
The person in whose name any certificate or certificates for Exercise Shares are
to be issued upon exercise of this Warrant shall be deemed to have become the
holder of record of such shares on the date on which this Warrant was
surrendered and payment of the Exercise Price was made, irrespective of the date
of delivery of such certificate or certificates, except that, if the date of
such surrender and payment is a date when the stock transfer books of the
Company are closed, such person shall be deemed to have become the holder of
such shares at the close of business on the next succeeding date on which the
stock transfer books are open.
2.1 Net Exercise. Notwithstanding any provisions herein to the contrary, if the
fair market value of one Exercise Share is greater than the Exercise Price (at
the date of calculation as set forth below), in lieu of exercising this Warrant
by payment of cash, the Holder may elect to receive shares equal to the value
(as determined below) of this Warrant (or the portion thereof being canceled) by
surrender of this Warrant at the principal office of the Company together with
the properly endorsed Notice of Exercise in which event the Company shall issue
to the Holder a number of Exercise Shares computed using the following formula:

       
X =
  Y (A-B)
A  

 

2.



--------------------------------------------------------------------------------



 



         
 
  Where X =   the number of Exercise Shares to be issued to the Holder
 
       
 
  Y =   the number of Exercise Shares purchasable under the Warrant or, if only
a portion of the Warrant is being exercised, that portion of the Warrant being
canceled (at the date of such calculation)
 
       
 
  A =   the fair market value of one Exercise Share (at the date of such
calculation)
 
       
 
  B =   Exercise Price (as adjusted to the date of such calculation)

For purposes of the above calculation, the fair market value of one Exercise
Share shall be determined by the Company’s Board of Directors in good faith;
provided, however, that in the event that this Warrant is exercised pursuant to
this Section 2.1 in connection with the Company’s initial public offering of its
Common Stock, the fair market value per share shall be the product of (i) the
per share offering price to the public of the Company’s initial public offering,
and (ii) the number of shares of Common Stock into which each Exercise Share is
convertible at the time of such exercise.
2.2 Securities for Which Warrant is Exercisable. This Warrant shall be
exercisable, in whole or in part, and from time to time, for any Equity Security
and/or Debt Security and/or any combination thereof (collectively “Capital
Stock”), in each case that Holder shall designate in Holder’s sole discretion.
3. Covenants of the Company.
3.1 Covenants as to Exercise Shares. The Company covenants and agrees that all
Exercise Shares that may be issued upon the exercise of the rights represented
by this Warrant will, upon issuance, be validly issued and outstanding, fully
paid and nonassessable, and free from all taxes, liens and charges with respect
to the issuance thereof. The Company further covenants and agrees that the
Company will at all times during the Exercise Period, have authorized and
reserved, free from preemptive rights, a sufficient number of shares of the
series of equity securities comprising the Exercise Shares and the Company’s
Common Stock to provide for the exercise of the rights represented by this
Warrant and the subsequent conversion of the Exercise Shares. If at any time
during the Exercise Period the number of authorized but unissued shares of such
series of the Company’s Capital Stock shall not be sufficient to permit exercise
of this Warrant or the subsequent conversion of the Exercise Shares, then, in
addition to such other remedies as may be available to Holder, including,
without limitation, the exercise of Holder’s right of first refusal set forth in
Section 2.7(f) of the Recapitalization Agreement, the Company will take such
corporate action as shall be necessary to increase its authorized but unissued
shares of such series of the Company’s equity securities or the Company’s Common
Stock, as appropriate, to such number of shares as shall be sufficient for such
purposes.
3.2 Notices of Record Date. In the event of any taking by the Company of a
record of the holders of any class of securities for the purpose of determining
the holders thereof who are entitled to receive any dividend or other
distribution, the Company shall mail to the Holder, at least ten (10) days prior
to the date specified herein, a notice specifying the date on which any such
record is to be taken for the purpose of such dividend or distribution.

 

3.



--------------------------------------------------------------------------------



 



3.3 No Impairment. The Company shall not, by amendment of its Charter or through
a reorganization, transfer of assets, consolidation, merger, dissolution, issue
or sale of securities, or any other voluntary action, omission or agreement,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed by the Company under and/or in connection with this
Warrant, but shall at all times in good faith use best efforts to assist in
carrying out of all the provisions of and/or relating to this Warrant and in
taking all such action as may be necessary or appropriate to protect Holder’s
rights, preferences and privileges under and/or in connection with this Warrant
against impairment. The Holder’s rights, preferences and privileges granted
under and/or in connection with this Warrant may not be amended, modified or
waived without the Holder’s prior written consent, and the documentation
providing for such rights, preferences and privileges will specifically provide
as such.
3.4 Registration Rights. The Company agrees that the Underlying Shares (as
defined below) shall be “registrable securities” (or terms of similar impact)
under any agreement executed by the Company as part of the Anticipated Equity
Financing, or any other agreement executed by the Company in lieu of, and/or in
addition to, the Anticipated Equity Financing, in each case, for purposes of
providing registration rights under the Act to holders of shares of Capital
Stock, and the Company shall ensure that any such agreement conforms with the
requirements of this Section 3.4. Such registration rights may not be amended,
modified or waived without the prior written consent of the Holder.
4. Representations of Holder.
4.1 Acquisition of Warrant for Personal Account. The Holder represents and
warrants that it is acquiring the Warrant, the Exercise Shares and the shares of
Common Stock issuable upon conversion of the Exercise Shares (the “Underlying
Shares”) solely for its account for investment and not with a view to or for
sale or distribution of said Warrant, Exercise Shares or Underlying Shares, or
any part thereof except in compliance with applicable federal and state
securities laws. The Holder also represents that the entire legal and beneficial
interests of the Warrant, the Exercise Shares and the Underlying Shares the
Holder is acquiring is being acquired for, and will be held for, its account
only.
4.2 Securities Are Not Registered.
(a) The Holder understands that the Warrant, the Exercise Shares and the
Underlying Shares have not been registered under the Securities Act of 1933, as
amended (the “Act”) on the basis that no distribution or public offering of the
stock of the Company is to be effected by the Holder. The Holder realizes that
the basis for the exemption may not be present if, notwithstanding its
representations, the Holder has a present intention of acquiring the securities
for a fixed or determinable period in the future, selling (in connection with a
distribution or otherwise), granting any participation in, or otherwise
distributing the securities. The Holder has no such present intention.
(b) The Holder recognizes that the Warrant, the Exercise Shares and the
Underlying Shares must be held indefinitely unless they are subsequently
registered under the Act or an exemption from such registration is available;
provided, however, the parties acknowledge and agree that the Company has an
obligation to register the Underlying Shares as provided in the Recapitalization
Agreement and the Convertible Preferred Stock Term Sheet.

 

4.



--------------------------------------------------------------------------------



 



(c) The Holder is aware that neither the Warrant, the Exercise Shares nor the
Underlying Shares may be sold pursuant to Rule 144 adopted under the Act unless
certain conditions are met, including, among other things, the existence of a
public market for the shares, the availability of certain current public
information about the Company, the resale following the required holding period
under Rule 144 and the number of shares being sold during any three month period
not exceeding specified limitations.
4.3 Disposition of Warrant, Exercise Shares and Underlying Shares.
(a) The Holder further agrees not to make any disposition of all or any part of
the Warrant, the Exercise Shares or the Underlying Shares in any event unless
and until:
(i) The Company shall have received a letter secured by the Holder from the
Securities and Exchange Commission stating that no action will be recommended to
the Commission with respect to the proposed disposition;
(ii) There is then in effect a registration statement under the Act covering
such proposed disposition and such disposition is made in accordance with said
registration statement; or
(iii) The Holder shall have notified the Company of the proposed disposition and
shall have furnished the Company with a detailed statement of the circumstances
surrounding the proposed disposition, and such disposition shall not be contrary
to any applicable federal and/or state securities laws.
(b) The Holder understands and agrees that all certificates evidencing the
shares to be issued to the Holder may bear the following legend:
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
SECURITIES UNDER THE ACT OR UNLESS SUCH TRANSACTION IS IN COMPLIANCE WITH
APPLICABLE FEDERAL AND STATE SECURITIES LAWS.
4.4 Accredited Investor Status. The Holder is an “accredited investor” as
defined in Regulation D promulgated under the Act.

 

5.



--------------------------------------------------------------------------------



 



5. Adjustment of Exercise Price and Exercise Shares.
5.1 Changes in Securities. In the event of changes in the series of equity
securities of the Company comprising the Exercise Shares by reason of stock
dividends, splits, recapitalizations, reclassifications, combinations or
exchanges of shares, separations, reorganizations, liquidations, or the like,
the number and class of Exercise Shares available under the Warrant in the
aggregate and the Exercise Price shall be correspondingly adjusted to give the
Holder of the Warrant, on exercise for the same aggregate Exercise Price, the
total number, class, and kind of shares as the Holder would have owned had the
Warrant been exercised prior to the event and had the Holder continued to hold
such shares until after the event requiring adjustment. For purposes of this
Section 5, the “Aggregate Exercise Price” shall mean the aggregate Exercise
Price payable in connection with the exercise in full of this Warrant. The form
of this Warrant need not be changed because of any adjustment in the number of
Exercise Shares subject to this Warrant.
5.2 Automatic Conversion. Upon the automatic conversion of all outstanding
shares of the series of equity securities comprising the Exercise Shares into
Common Stock, if applicable, this Warrant shall become exercisable for that
number of shares of Common Stock of the Company into which the Exercise Shares
would then be convertible, so long as such shares, if this Warrant had been
exercised prior to such offering, would have been converted into shares of the
Company’s Common Stock pursuant to the Company’s Certificate of Incorporation.
In such case, all references to “Exercise Shares” shall mean shares of the
Company’s Common Stock issuable upon exercise of this Warrant, as appropriate.
5.3 Dilutive Issuances. Notwithstanding any other provision of this Warrant or
other documents, if at any time prior to exercise of this Warrant, the Company
issues or sells or is deemed to have issued or sold additional shares of Capital
Stock (including, without limitation in the event that the nominal or effective
price of Capital Stock is amended after initial issuance), for a nominal or
effective price less than the then effective Exercise Price (a “Dilutive
Issuance”), then and in each such case, as of the opening of business on the
date of such issue or sale, (or if later, the date on which the Exercise Price
is determined in accordance with Section 2 hereof) the then existing Exercise
Price shall be reduced to the price at which such shares are issued or sold, or
deemed to be issued or sold, and the number of Exercise Shares shall be
increased proportionately, so that after such adjustment the aggregate Exercise
Price payable hereunder for the increased number of Warrant Shares shall be the
same as the aggregate Exercise Price payable for the Warrant Shares immediately
prior to such adjustment.. For purposes of this Section 5.3, the Company will be
deemed to have issued or sold additional shares of Capital Stock if it issues
any security or instrument convertible, exercisable or exchangeable for Capital
Stock, or if it promises, undertakes, commits, agrees or enters into any letter
of intent to do so (including by reducing the nominal or effective exercise
price or nominal or effective conversion price of a security exercisable,
convertible or exchangeable for Capital Stock). Notwithstanding the foregoing,
(i) no further adjustment of the Exercise Price shall be made as a result of the
actual issuance of shares of Capital Stock upon the conversion, exercise or
exchange of any such instrument or in satisfaction of any such undertaking,
commitment, agreement or letter of intent, and (ii) no adjustment of the
Exercise Price shall be made as a result of the actual issuance of any shares of
Common Stock pursuant to either (X) the exercise of those certain options to
purchase up to 35,000 shares of Common Stock at a purchase price of $0.0001 per
share that were outstanding on April 26, 2004 and held by members of the Board
of Directors of the Company; or (Y) the exercise of the Initial Bridge Warrants.
5.4 Certificate of Adjustments. Upon each adjustment of the Exercise Price
and/or Exercise Shares, the Company shall promptly notify the Holder in writing
and furnish the Holder with a certificate of its Chief Financial Officer setting
forth such adjustment and the facts upon which such adjustment is based.

 

6.



--------------------------------------------------------------------------------



 



6. Fractional Shares. No fractional shares shall be issued upon the exercise of
this Warrant as a consequence of any adjustment pursuant hereto. All Exercise
Shares (including fractions) to be issued upon exercise of this Warrant shall be
aggregated for purposes of determining whether the exercise would result in the
issuance of any fractional share. If, after aggregation, the exercise would
result in the issuance of a fractional share, the Company shall, in lieu of
issuance of any fractional share, pay the Holder otherwise entitled to such
fraction a sum in cash equal to the product resulting from multiplying the then
current fair market value of one Exercise Share by such fraction.
7. Transfer of Warrant. Subject to applicable laws, this Warrant and all rights
hereunder are transferable, in whole or in part, at any time or times by the
Holder, upon delivery of this Warrant and the form of assignment attached hereto
to any transferee designated by Holder. The transferee shall sign a customary
investment letter in form and substance reasonably satisfactory to the Company.
8. Lost, Stolen, Mutilated or Destroyed Warrant. If this Warrant is lost,
stolen, mutilated or destroyed, the Company may, on such terms as to indemnity
or otherwise as it may reasonably impose (which shall, in the case of a
mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as the Warrant so lost, stolen, mutilated or destroyed.
Any such new Warrant shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant shall be at any time enforceable by anyone.
9. Amendment. Any term of this Warrant may be amended or waived only with the
written consent of the Company and the Holder.
10. Notices, etc. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given upon actual delivery to the
recipient. All communications shall be sent to the Company and to the Holder at
the addresses listed on the signature page hereof or at such other address as
the Company or Holder may designate by ten (10) days advance written notice to
the other parties hereto.
11. Governing Law. This Warrant and all rights, obligations and liabilities
hereunder shall be governed by and construed under the laws of the State of
Delaware as applied to agreements among Delaware residents, made and to be
performed entirely within the State of Delaware without giving effect to
conflicts of laws principles.
[Signature Page Follows]

 

7.



--------------------------------------------------------------------------------



 



In Witness Whereof, the Company has caused this Warrant to be executed by its
duly authorized officer as of the date first written above.

              Northwest Biotherapeutics, Inc.
 
       
 
  By:    
 
       
 
       
 
  Name:   Alton Boynton
 
       
 
  Title:   President
 
       
 
  Address:   17801 120th Avenue NE
Suite 101
Bothell, WA 98011
Fax: (425) 608-3009
 
       

ACKNOWLEDGED AND AGREED:
Toucan Partners, LLC

         
By:
       
 
       
 
       
Name:
  Linda Powers    
 
       
Title:
  Managing Member    
 
       
Address:
  7600 Wisconsin Avenue
Suite 700
Bethesda, MD 20814
Fax: (240) 497-4065    

[Signature Page to Warrant No. BW-2007-10]

 

 



--------------------------------------------------------------------------------



 



NOTICE OF EXERCISE
TO: Northwest Biotherapeutics, Inc.
(1)     o The undersigned hereby elects to purchase ___ shares of ___ (the
"Exercise Shares”) of Northwest Biotherapeutics, Inc. (the “Company”) pursuant
to the terms of the attached Warrant, and tenders herewith payment of the
exercise price in full, together with all applicable transfer taxes, if any.
o The undersigned hereby elects to purchase ___ shares of ___ (the “Exercise
Shares”) of Northwest Biotherapeutics, Inc. (the “Company”) pursuant to the
terms of the net exercise provisions set forth in Section 2.1 of the attached
Warrant, and shall tender payment of all applicable transfer taxes, if any.
(2) Please issue a certificate or certificates representing said Exercise Shares
in the name of the undersigned or in such other name as is specified below:
 
(Name)
 
 
 
(Address)
(3) The undersigned represents that (i) the aforesaid Exercise Shares are being
acquired for the account of the undersigned for investment and not with a view
to, or for resale in connection with, the distribution thereof and that the
undersigned has no present intention of distributing or reselling such shares,
except in accordance with applicable federal and state securities laws; (ii) the
undersigned is aware of the Company’s business affairs and financial condition
and has acquired sufficient information about the Company to reach an informed
and knowledgeable decision regarding its investment in the Company; (iii) the
undersigned is experienced in making investments of this type and has such
knowledge and background in financial and business matters that the undersigned
is capable of evaluating the merits and risks of this investment and protecting
the undersigned’s own interests; (iv) the undersigned understands that Exercise
Shares issuable upon exercise of this Warrant have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), by reason of a
specific exemption from the registration provisions of the Securities Act, which
exemption depends upon, among other things, the bona fide nature of the
investment intent as expressed herein, and, because such securities have not
been registered under the Securities Act, they must be held indefinitely unless
subsequently registered under the Securities Act or an exemption from such
registration is available; (v) the undersigned is aware that the aforesaid
Exercise Shares may not be sold pursuant to Rule 144 adopted under the
Securities Act unless certain conditions are met and until the undersigned has
held the shares for the number of years prescribed by Rule 144, that among the
conditions for use of the Rule is the availability of current information to the
public about the Company; and (vi) the undersigned agrees not to make any
disposition of all or any part of the aforesaid shares of Exercise Shares unless
and until there is then in effect a registration statement under the Securities
Act covering such proposed disposition or unless such transaction is in
compliance with applicable federal and state securities laws.

     
 
   
 
   
 
(Date)
 
 
(Signature)
 
   
 
   
 
 
 
(Print name)

 

1.



--------------------------------------------------------------------------------



 



ASSIGNMENT FORM
(To assign the foregoing Warrant, execute this form and supply required
information. Do not use this form to purchase shares.)
For Value Received, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

Name:  
 

 

(Please Print)

Address:  
 

 

(Please Print)
Dated: __________, 20__

Holder’s
Signature:  
 
 

 

Holder’s
Address:  
 
 

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.

 

2.